UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJuly, 2016 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico City, Mexico (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1).) Yes No x (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7).) Yes No x Quarterly Financial Information [105000] Management commentary 2 [110000] General information about financial statements 12 [210000] Statement of financial position, current/non-current 14 [310000] Statement of comprehensive income, profit or loss, by function of expense 16 [410000] Statement of comprehensive income, OCI components presented net of tax 17 [520000] Statement of cash flows, indirect method 19 [610000] Statement of changes in equity - Year Current 21 [610000] Statement of changes in equity - Year Previous 24 [700000] Informative data about the Statement of financial position 27 [700002] Informative data about the Income statement 28 [700003] Informative data - Income statement for 12 months 29 [800001] Breakdown of credits 30 [800003] Annex - Monetary foreign currency position 32 [800005] Annex - Distribution of income by product 33 [800007] Annex - Financial derivate instruments 34 [800100] Notes - Subclassifications of assets, liabilities and equities 40 [800200] Notes - Analysis of income and expense 44 [800500] Notes - List of notes 45 [800600] Notes - List of accounting policies 46 [813000] Notes - Interim financial reporting 47 1 of 78 [105000] Management commentary Management commentary Mexico City, July 5, 2016 — Grupo Televisa, S.A.B. (NYSE:TV; BMV: TLEVISA CPO; “Televisa” or “the Company”), today announced results for second-quarter 2016. The results have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The following table sets forth condensed consolidated statements of income for the quarters ended June 30, 2016 and 2015, in millions of Mexican pesos: 2Q’16 Margin % 2Q’15 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) (1) The operating segment income margin is calculated as a percentage of segment net sales. Net sales increased by 12.1% to Ps.23,523.5 million in second-quarter 2016 compared with Ps.20,985.7 million in second-quarter 2015. This increase was mainly attributable to revenue growth in all of our business segments. Operating segment income increased by 13.3%, reaching Ps.9,680.0 million with a margin of 40.0%. Net income attributable to stockholders of the Company increased to Ps.1,415.9 million, or 6.6%, in second-quarter 2016 compared to Ps.1,328.7 million in second-quarter 2015. The net increase of Ps.87.2 million reflected (i) a Ps.1,096.7 million increase in operating income before depreciation and amortization; (ii) a Ps.290.0 million increase in share of income of associates and joint ventures, net; and (iii) a Ps.70.8 million decrease in net income attributable to non-controlling interests. These favorable variances were partially offset by (i) a Ps.662.2 million increase in depreciation and amortization; (ii) a Ps.501.5 million increase in other expense, net; (iii) a Ps.112.4 million increase in finance expense, net; and (iv) a Ps.94.2 million increase in income taxes. Disclosure of nature of business Televisa is a leading media company in the Spanish-speaking world, an important cable operator in Mexico and a leading direct-to-home satellite pay television system in Mexico. Televisa distributes the content it produces through several broadcast channels in Mexico and in over 50 countries through 26 pay-tv brands, and television networks, cable operators and over-the-top or “OTT” services. In the United States, Televisa's audiovisual content is distributed through Univision Communications Inc. ("Univision") the leading media company serving the Hispanic market. Univision broadcasts Televisa's audiovisual content through multiple platforms in exchange for a royalty payment. In addition, Televisa has equity and warrants which upon their exercise and subject to any necessary approval from the Federal Communications Commission of the United States would represent approximately 36% on a fully-diluted, as-converted basis of the equity capital in Univision Holdings Inc., the controlling company of Univision. Televisa’s cable business offers integrated services, including video, high-speed data and voice services to residential and commercial customers as well as managed services to domestic and international carriers through five cable Multiple System Operators in Mexico. Televisa owns a majority interest in Sky, a leading direct-to-home satellite pay television system in Mexico, operating also in the Dominican Republic and Central America. Televisa also has interests in magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, and gaming. 2 of 78 Disclosure of management's objectives and its strategies for meeting those objectives We intend to leverage our position as a leading media company in the Spanish-speaking world to continue expanding our business while maintaining profitability and financial discipline. We intend to do so by maintaining our leading position in the Mexican television market, by continuing to produce high quality programming and by improving our sales and marketing efforts while maintaining high operating margins and expanding our cable business. By leveraging all our business segments and capitalizing on their synergies to extract maximum value from our content and our distribution channels, we also intend to continue expanding our cable business, increasing our international programming sales worldwide and strengthening our position in the growing U.S.-Hispanic market. We also intend to continue developing and expanding Sky, our DTH platform, and our cable businesses. We will continue to strengthen our position and will continue making additional investments, which could be substantial in size, in the DTH and cable industry in accordance with the consolidation of the cable market in Mexico, and we will also continue developing our publishing business and maintain our efforts to become an important player in the gaming industry. We intend to continue to expand our business by developing new business initiatives and/or through business acquisitions and investments in Mexico, the United States and elsewhere. Disclosure of entity's most significant resources, risks and relationships We expect to fund our operating cash needs during 2016, other than cash needs in connection with any potential investments and acquisitions, through a combination of cash from operations and cash on hand. We intend to finance our potential investments or acquisitions in 2016 through available cash from operations, cash on hand and/or borrowings. The amount of borrowings required to fund these cash needs in 2016 will depend upon the timing of such transactions and the timing of cash payments from advertisers under our advertising sales plan. The investing public should consider the risk described as follows, as well as the risks described in “Item 3. Key Information–Risk Factors” in the Company’s Annual Report on Form 20-F, which are not the only risks the Company faces. Risks and uncertainties unknown by the Company, as well as those that the Company currently considers as not relevant, could affect its operations and activities. Risk Factors Related with Political Developments: •Imposition of fines by regulators and other authorities could adversely affect our financial condition and results of operations •Social Security Law •Federal Labor Law •Mexican tax laws •Elimination of the tax consolidation regime •Limitation of the deduction of non-taxable employee benefits •Increase to the border Value Added Tax rate •The amendment to the regulations of the General Health Law on advertising could materially affect our business, results of operations and financial condition •Mexican Securities Market Law •The operation of our business may be adversely affected if the Mexican government does not renew or revokes our broadcast or other concessions 3 of 78 Risk Factors Related to our Business: •Control of a stockholder •Measures for the prevention of the taking of control •Competition •The seasonal nature of our business •Loss of transmission or loss of the use of satellite transponders could cause a business interruption in Innova, which would adversely affect our net income •Any incidents affecting our network and information systems or other technologies could have an adverse impact on our business, reputation and results of operations •The results of operations of Univision Holdings, Inc. may affect our results of operations and the value of our investment in that Company •Uncertainty in global financial markets could adversely affect our financing costs and exposure to our customers and counterparties •Political events in Mexico could affect Mexican economic policy and our business, financial condition and results of operations Disclosure of results of operations and prospects The following table presents second-quarter consolidated results ended June 30, 2016 and 2015, for each of our business segments. Consolidated results for 2016 and 2015 are presented in millions of Mexican pesos. Net Sales 2Q’16 % 2Q’15 % Change % Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations(1) Net Sales Operating Segment Income (2) 2Q’16 Margin % 2Q’15 Margin % Change % Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other Expense, net Operating Income (1) For segment reporting purposes, intersegment operations are included in each of the segment operations. (2) Operating segment income is defined as operating income before depreciation and amortization, corporate expenses, and other expense, net. 4 of 78 Content Second-quarter sales increased by 11.0% to Ps.8,793.0 million compared with Ps.7,923.0 million in second-quarter 2015. Millions of Mexican pesos 2Q’16 % 2Q’15 % Change % Advertising Network Subscription Revenue Licensing and Syndication Net Sales Advertising Advertising revenue increased by 2.1% to Ps.5,351.0 million compared with Ps.5,238.5 million in second-quarter 2015. During the quarter we continued with our efforts to restructure our advertising sales business, which consist among other measures, on repricing our advertising inventory. Network Subscription Revenue Second-quarter Network Subscription Revenue increased by 34.7% to Ps.1,150.3 million compared with Ps.854.1 million in second-quarter 2015. The growth was driven both by the sustained addition of pay-TV subscribers, both in Mexico and Latin America and by a positive translation effect on foreign-currency denominated revenues. During the quarter, Televisa continued to produce and transmit several of the leading pay-TV networks in Mexico in key categories, including general entertainment, sports, music and lifestyle, and movies. Licensing and Syndication Second-quarter Licensing and Syndication revenue increased by 25.2% to Ps.2,291.7 million compared with Ps.1,830.4 million in second-quarter 2015. The increase is explained both by a positive translation effect on foreign-currency denominated revenues and by higher royalties from Univision, which increased by 11.1% to US$83.3 million in second-quarter 2016 from US$75.0 million in second-quarter 2015. The other revenue components of Licensing and Syndication remained relatively stable. Second-quarter operating segment income increased by 9.0% to Ps.3,682.6 million compared with Ps.3,378.5 million in second-quarter 2015. The margin was 41.9%. The decline in the margin of 70 basis points from same quarter last year is mainly explained by higher costs related to the production of new shows and formats, as well as costs associated to blim, our over-the-top platform. Sky Second-quarter sales increased by 18.1% to Ps.5,580.7 million compared with Ps.4,724.5 million in second-quarter 2015. The increase was driven by accelerated growth in the subscriber base in Mexico. The number of net active subscribers increased by 121,235 during the quarter to 7,803,614 as of June 30, 2016, compared with 6,887,428 as of June 30, 2015. Sky ended the quarter with 201,356 subscribers in Central America and the Dominican Republic. For the first six months of the year, Sky added 519,452 net subscribers, more than double the 249,396 net subscribers added in the first six months of 2015. Second-quarter operating segment income increased by 11.3% to Ps.2,531.2 million compared with Ps.2,273.9 million in second-quarter 2015, and the margin was 45.4%. The decline in the margin of 270 basis points from same quarter last year is mainly explained by higher programming costs mostly as a result of the depreciation of the Mexican peso, as well as higher costs associated with exclusive sports related programming, marketing costs and promotional expenses. 5 of 78 Cable Second-quarter sales increased by 12.9% to Ps.7,802.1 million compared with Ps.6,909.7 million in second-quarter 2015 driven by growth in all of our cable platforms. Voice and data revenue generating units, or RGUs, grew 28.6% and 18.5% compared with second-quarter 2015, respectively, and video RGUs grew 7.7%. The following table sets forth the breakdown of RGUs per service type for our Cable segment as of June 30, 2016 and 2015. RGUs 2Q’16 2Q’15 Video Broadband Voice Total RGUs Second-quarter operating segment income increased by 19.2% to Ps.3,294.2 million compared with Ps.2,764.2 million in second-quarter 2015, and the margin was 42.2%, an increase of 220 basis points from same quarter last year. These results reflect primarily (i) an increase in the revenues of our cable platforms; (ii) the results of an aggressive cost reduction plan; and (iii) lower leasing and advertising expenses. These effects were partially compensated by an increase in personnel costs and expenses, call center costs, leasing costs, and maintenance costs. The following tables set forth the breakdown of revenues and operating segment income, excluding consolidation adjustments, for our cable and network operations for second-quarter 2016 and 2015. Our cable operations include the video, voice and data services provided by Cablevisión, Cablemás, TVI, Cablecom and Telecable. Our network operations include the services offered by Bestel and the network operations of Cablecom. 2Q’16 Millions of Mexican pesos Cable Operations (1) Network Operations (1) Total Cable Revenue Operating Segment Income Margin 42.5% 37.9% 42.2% (1) These results do not include consolidation adjustments of Ps.293.2 million in revenues nor Ps.84.1 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. 2Q’15 Millions of Mexican pesos Cable Operations (2) Network Operations (2) Total Cable Revenue Operating Segment Income Margin 40.1% 38.7% 40.0% (2) These results do not include consolidation adjustments of Ps.225.5 million in revenues nor Ps.81.3 million in Operating Segment Income, which are considered in the consolidated results of the Cable segment. 6 of 78 Other Businesses Second-quarter sales increased by 7.8% to Ps.2,044.7 million compared with Ps.1,896.5 million in second-quarter 2015. Businesses that posted higher sales include soccer, gaming, radio and feature-film distribution. The soccer business benefited from player related transactions, the gaming business benefited from an increase in the number of electronic gaming machines, while the radio business benefited from higher advertising revenues. This effect was partially compensated by lower revenues in our publishing business. Second-quarter operating segment income increased by 33.3%to Ps.172.0 million compared with Ps.129.0 million in second-quarter 2015, reflecting i) an increase in the operating segment income of our gaming and radio businesses; and ii) a smaller operating segment loss in our soccer and publishing distribution businesses. This effect was partially compensated by a change from operating segment income to operating segment loss in our publishing and feature-film distribution businesses. Corporate Expense Corporate expense increased by Ps.37.7 million, or 7.3%, to Ps.551.9 million in second-quarter 2016, from Ps.514.2 million in second-quarter 2015. The increase reflected primarily a higher share-based compensation expense. Share-based compensation expense in second-quarter 2016 and 2015 amounted to Ps.361.6 million and Ps.325.0 million, respectively, and was accounted for as corporate expense. Share-based compensation expense is measured at fair value at the time the equity benefits are conditionally sold to officers and employees, and is recognized over the vesting period. Other Expense, net Other expense, net, increased by Ps.501.5 million to Ps.699.3 million in second-quarter 2016, from Ps.197.8 million in second-quarter 2015. This increase reflected primarily a non-recurrent severance expense in connection with dismissals of personnel in our Content, Cable and Other Businesses segments, as part of a cost reduction plan, the disposition of assets in our Cable segment as the result of the upgrade of the infrastructure, and higher expense related to financial advisory and professional services. Finance Expense, net The following table sets forth the finance (expense) income, net, stated in millions of Mexican pesos for the quarters ended June 30, 2016 and 2015. 2Q’16 2Q’15 (Increase) decrease Interest expense Interest income Foreign exchange loss, net Other finance (expense) income, net Finance expense, net The finance expense, net, increased by Ps.112.4 million, or 6.4%, to Ps.1,873.1 million in second-quarter 2016 from Ps.1,760.7 million in second-quarter 2015. This increase reflected primarily (i) a Ps.470.3 million increase in interest expense, due primarily to a higher average principal amount of debt, finance lease obligations and other finance liabilities in second-quarter 2016; and (ii) a Ps.169.8 million unfavorable change in other finance income or expense, net, resulting primarily from the absence this quarter of a gain in fair value of an embedded derivative in our former investment in Convertible Debentures issued by Univision Holdings, Inc. (“UHI”), which we recognized in second-quarter 2015. These unfavorable variances were partially offset by (i) a Ps.259.2 million increase in interest income explained primarily by a higher average amount of cash and cash equivalents and temporary investments in second-quarter 2016; and (ii) a Ps.268.5 million decrease in foreign exchange loss resulting primarily from a depreciation of the Mexican peso against the US dollar on a lower average net US dollar liability position in second-quarter 2016. 7 of 78 Share of Income of Associates and Joint Ventures, net Share of income of associates and joint ventures, net, increased by Ps.290.0 million, to Ps.340.4 million in second-quarter 2016 from Ps.50.4 million in second-quarter 2015. This increase reflected mainly our share of income of Imagina Media Audiovisual, S.L., a communications company in Spain, which investment we began to account for under the equity method in third-quarter 2015, as well as higher share of income of UHI, the controlling company of Univision, and Ocesa Entretenimiento, S.A. de C.V., a live-entertainment venture in Mexico. Income Taxes Income taxes increased by Ps.94.2 million, or 12.4%, to Ps.855.4 million in second-quarter 2016 compared with Ps.761.2 million in second-quarter 2015. This increase reflected primarily a higher effective income tax rate. Net Income Attributable to Non-controlling Interests Net income attributable to non-controlling interests decreased by Ps.70.8 million, or 16.8%, to Ps.349.9 million in second-quarter 2016, compared with Ps.420.7 million in second-quarter 2015. This decrease reflected primarily a lower portion of net income attributable to non-controlling interests in our Sky segment, which was partially offset by a higher portion of net income attributable to non-controlling interests in our Cable segment. Independent Investigation As consequence of an anonymous letter, dated April 20th, 2016 (the “Letter”), which contains certain accusations of wrongdoing against certain executive officers of the Company, the Board of Directors, through the Audit Committee, commenced an investigation of the content of the Letter. In this respect, the Company hired the law firm Wachtell, Lipton, Rosen & Katz (“Wachtell”) as its external legal advisors and the Audit Committee hired the law firm Kramer, Levin, Naftalis & Frankel (“Kramer”) as its independent external legal advisors (jointly Wachtell and Kramer, the “Lawyers”) in order to conduct the aforementioned investigation, being assisted by Alix Partners (a forensic accounting firm) and Nardello & Company (an independent investigation company). The investigation has concluded, and the Lawyers submitted their findings and conclusions to the Audit Committee and to the Board of Directors of the Company, finding the falsity of each and every of such allegations. As a result of the findings of the investigation and conclusions resulting therefrom, the Audit Committee and the Board of Directors of the Company, unanimously, approved the conclusions that found, among others, that there is significant evidence that refutes each and every allegation of wrongdoing. The Company has been informed by PricewaterhouseCoopers, S.C. that it is in the process of completing its integrated audit procedures of our consolidated Financial Statements for the year ended December 31, 2015 and the Company expects that such pending procedures will be completed shortly. 8 of 78 Financial position, liquidity and capital resources Capital Expenditures During second-quarter 2016, we invested approximately US$358.2 million in property, plant and equipment as capital expenditures. These capital expenditures include approximately US$230.7 million for our Cable segment, US$101.2 million for our Sky segment, and US$26.3 million for our Content and Other Businesses segments. Debt, Finance Lease Obligations and Other Finance Liabilities The following table sets forth our total debt finance lease obligations and other finance liabilities as of June 30, 2016 and December 31, 2015. Amounts are stated in millions of Mexican pesos. June 30, 2016 Dec 31, 2015 Increase (decrease) Current portion of long-term debt Long-term debt, net of current portion Total debt (1) Current portion of long-term finance lease obligations Long-term finance lease obligations, net of current portion Total finance lease obligations Current portion of other finance liabilities - - - Long-term other finance liabilities - Total other finance liabilities (2) - (1) As of June 30, 2016 and December 31, 2015, total debt is presented net of finance costs in the amount of Ps.1,338.5 million and Ps.1,387.9 million, respectively, and does not include related accrued interest payable in the amount of Ps.1,888.6 million and Ps.1,184.2 million, respectively. (2) In connection with the acquisition of a non-controlling interest in our Cable segment subsidiary, Televisión Internacional, S.A. de C.V. As of June 30, 2016, our consolidated net debt position (total debt as stated in the table above less cash and cash equivalents, temporary investments, and non-current held-to-maturity and available-for-sale investments) was Ps.56,360.2 million. The aggregate amount of non-current held-to-maturity and available-for-sale investments as of June 30, 2016, amounted to Ps.7,193.1 million. Dividend In April 2016, our stockholders approved the payment of a dividend of Ps.0.35 per CPO and Ps.0.002991452991 per share of Series “A”, “B”, “D” and “L” Shares, not in the form of a CPO, which was paid in cash in May 2016 in the aggregate amount of Ps.1,084.2 million. Shares Outstanding As of June 30, 2016 and December 31, 2015, our shares outstanding amounted to 342,203.8 million and 338,468.3 million shares, respectively, and our CPO equivalents outstanding amounted to 2,924.8 million and 2,892.9 million CPO equivalents, respectively. Not all of our shares are in the form of CPOs. The number of CPO equivalents is calculated by dividing the number of shares outstanding by 117. As of June 30, 2016 and December 31, 2015, the GDS (Global Depositary Shares) equivalents outstanding amounted to 585.0 million and 578.6 million GDS equivalents, respectively. The number of GDS equivalents is calculated by dividing the number of CPO equivalents by five. 9 of 78 Internal control Disclosure of critical performance measures and indicators that management uses to evaluate entity's performance against stated objectives 2Q’16 Margin % 2Q’15 Margin % Change % Net sales Net income Net income attributable to stockholders of the Company Segment net sales Operating segment income (1) Net Sales 2Q’16 % 2Q’15 % Change % Content Sky Cable Other Businesses Segment Net Sales Intersegment Operations(1) Net Sales Operating Segment Income (2) 2Q’16 Margin % 2Q’15 Margin % Change % Content Sky Cable Other Businesses Operating Segment Income Corporate Expenses Depreciation and Amortization Other Expense, net Operating Income 10 of 78 Disclaimer This management commentary contains forward-looking statements regarding the Company’s results and prospects. Actual results could differ materially from these statements. The forward-looking statements in these management commentary releases should be read in conjunction with the factors described in “Item 3. Key Information – Forward-Looking Statements” in the Company’s Annual Report on Form 20-F, which, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this management commentary and in oral statements made by authorized officers of the Company. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. 11 of 78 [110000] General information about financial statements Ticker: TLEVISA Period covered by financial statements: 2016-01-01 al 2016-06-30 Date of end of reporting period: 2016-06-30 Name of reporting entity or other means of identification: TLEVISA Description of presentation currency: MXN Level of rounding used in financial statements: THOUSANDS OF MEXICAN PESOS Consolidated: Yes Number of quarter: 2 Type of issuer: ICS Description of nature of financial statements: Disclosure of general information about financial statements Corporate Information Grupo Televisa, S.A.B. (the “Company”) is a limited liability public stock corporation (“Sociedad Anónima Bursátil” or “S.A.B.”), incorporated under the laws of Mexico. Pursuant to the terms of the Company’s bylaws (“Estatutos Sociales”) its corporate existence continues through 2106. The shares of the Company are listed and traded in the form of “Certificados de Participación Ordinarios” or “CPOs” on the Mexican Stock Exchange (“Bolsa Mexicana de Valores”) under the ticker symbol TLEVISA CPO, and in the form of Global Depositary Shares or GDSs, on the New York Stock Exchange, or NYSE, under the ticker symbol TV. The Company’s principal executive offices are located at Avenida Vasco de Quiroga 2000, Colonia Santa Fe, 01210 Ciudad de México, México. Basis of Preparation and Accounting Policies The condensed consolidated financial statements of the Group, as of June 30, 2016 and December 31, 2015, and for the six months ended June 30, 2016 and 2015, are unaudited, and have been prepared in accordance with the guidelines provided by the International Accounting Standard 34, Interim Financial Reporting. In the opinion of management, all adjustments necessary for a fair presentation of the condensed consolidated financial statements have been included herein. The unaudited condensed consolidated financial statements should be read in conjunction with the Group’s audited consolidated financial statements and notes thereto for the years ended December 31, 2015 and 2014, which have been prepared in accordance with International Financial Reporting Standards (“IFRSs”) as issued by the International Accounting Standards Board, and include, among other disclosures, the Group’s most significant accounting policies, which were applied on a consistent basis as of June 30, 2016. 12 of 78 Explanation of change in name of reporting entity or other means of identification from end of preceding reporting period Follow-up of analysis The financial institutions that perform financial analysis on the securities of Grupo Televisa, S.A.B., are as follows: INSTITUTION: BARCLAYS BBVA BANCOMER BTG PACTUAL CITI CREDIT SUISSE EVERCORE GABELLI & CO. GBM CASA DE BOLSA GOLDMAN SACHS HSBC INVEX ITAÚ SECURITIES JPMORGAN MAXIM GROUP MERRILL LYNCH MORGAN STANLEY NEW STREET SANTANDER SCOTIABANK UBS 13 of 78 [210000] Statement of financial position, current/non-current Close Current Quarter 2016-06-30 Close Previous Exercise 2015-12-31 Statement of financial position Assets Current assets Cash and cash equivalents Trade and other current receivables Current tax assets, current Other current financial assets Current inventories Current biological assets 0 0 Other current non-financial assets Total current assets other than non-current assets or disposal groups classified as held for sale or as held for distribution to owners Non-current assets or disposal groups classified as held for sale or as held for distribution to owners 0 0 Total current assets Non-current assets Trade and other non-current receivables 0 0 Current tax assets, non-current 0 0 Non-current inventories 0 0 Non-current biological assets 0 0 Other non-current financial assets Investments accounted for using equity method 0 0 Investments in subsidiaries, joint ventures and associates Property, plant and equipment Investment property 0 0 Goodwill Intangible assets other than goodwill Deferred tax assets Other non-current non-financial assets Total non-current assets Total assets Equity and liabilities Liabilities Current liabilities Trade and other current payables Current tax liabilities, current Other current financial liabilities Other current non-financial liabilities 0 0 Current provisions Current provisions for employee benefits 0 0 Other current provisions Total current provisions Total current liabilities other than liabilities included in disposal groups classified as held for sale Liabilities included in disposal groups classified as held for sale 0 0 Total current liabilities 14 of 78 Non-current liabilities Trade and other non-current payables Current tax liabilities, non-current Other non-current financial liabilities Other non-current non-financial liabilities 0 0 Non-current provisions Non-current provisions for employee benefits Other non-current provisions Total non-current provisions Deferred tax liabilities Total non-current liabilities Total liabilities Equity Issued capital Share premium Treasury shares Retained earnings Other reserves Total equity attributable to owners of parent Non-controlling interests Total equity Total equity and liabilities 15 of 78 [310000] Statement of comprehensive income, profit or loss, by function of expense Accumulated Current Year 2016-01-01 - 2016-06-30 Accumulated Previous Year 2015-01-01 - 2015-06-30 Quarter Current Year 2016-04-01 - 2016-06-30 Quarter Previous Year 2015-04-01 - 2015-06-30 Profit or loss Profit (loss) Revenue Cost of sales Gross profit Distribution costs Administrative expenses Other income 0 0 0 Other expense 0 Profit (loss) from operating activities Finance income Finance costs Share of profit (loss) of associates and joint ventures accounted for using equity method -249,160,000 Profit (loss) before tax Tax income (expense) Profit (loss) from continuing operations Profit (loss) from discontinued operations 0 0 0 0 Profit (loss) Profit (loss), attributable to Profit (loss), attributable to owners of parent Profit (loss), attributable to non-controlling interests Earnings per share Earnings per share Earnings per share Basic earnings per share Basic earnings (loss) per share from continuing operations Basic earnings (loss) per share from discontinued operations 0 0 0 0 Total basic earnings (loss) per share Diluted earnings per share Diluted earnings (loss) per share from continuing operations Diluted earnings (loss) per share from discontinued operations 0 0 0 0 Total diluted earnings (loss) per share 16 of 78 [410000] Statement of comprehensive income, OCI components presented net of tax Accumulated Current Year 2016-01-01 - 2016-06-30 Accumulated Previous Year 2015-01-01 - 2015-06-30 Quarter Current Year 2016-04-01 - 2016-06-30 Quarter Previous Year 2015-04-01 - 2015-06-30 Statement of comprehensive income Profit (loss) Other comprehensive income Components of other comprehensive income that will not be reclassified to profit or loss, net of tax Other comprehensive income, net of tax, gains (losses) from investments in equity instruments 0 0 0 0 Other comprehensive income, net of tax, gains (losses) on revaluation 0 0 0 0 Other comprehensive income, net of tax, gains (losses) on remeasurements of defined benefit plans 0 0 0 0 Other comprehensive income, net of tax, change in fair value of financial liability attributable to change in credit risk of liability 0 0 0 0 Other comprehensive income, net of tax, gains (losses) on hedging instruments that hedge investments in equity instruments 0 0 0 0 Share of other comprehensive income of associates and joint ventures accounted for using equity method that will not be reclassified to profit or loss, net of tax 0 0 0 0 Total other comprehensive income that will not be reclassified to profit or loss, net of tax 0 0 0 0 Components of other comprehensive income that will be reclassified to profit or loss, net of tax Exchange differences on translation Gains (losses) on exchange differences on translation, net of tax Reclassification adjustments on exchange differences on translation, net of tax 0 0 0 0 Other comprehensive income, net of tax, exchange differences on translation Available-for-sale financial assets Gains (losses) on remeasuring available-for-sale financial assets, net of tax Reclassification adjustments on available-for-sale financial assets, net of tax 0 0 0 0 Other comprehensive income, net of tax, available-for-sale financial assets Cash flow hedges Gains (losses) on cash flow hedges, net of tax -14,613,000 Reclassification adjustments on cash flow hedges, net of tax 0 0 0 0 Amounts removed from equity and included in carrying amount of non-financial asset (liability) whose acquisition or incurrence was hedged highly probable forecast transaction, net of tax 0 0 0 0 Other comprehensive income, net of tax, cash flow hedges -14,613,000 Hedges of net investment in foreign operations Gains (losses) on hedges of net investments in foreign operations, net of tax 0 0 0 0 Reclassification adjustments on hedges of net investments in foreign operations, net of tax 0 0 0 0 Other comprehensive income, net of tax, hedges of net investments in foreign operations 0 0 0 0 17 of 78 Change in value of time value of options Gains (losses) on change in value of time value of options, net of tax 0 0 0 0 Reclassification adjustments on change in value of time value of options, net of tax 0 0 0 0 Other comprehensive income, net of tax, change in value of time value of options 0 0 0 0 Change in value of forward elements of forward contracts Gains (losses) on change in value of forward elements of forward contracts, net of tax 0 0 0 0 Reclassification adjustments on change in value of forward elements of forward contracts, net of tax 0 0 0 0 Other comprehensive income, net of tax, change in value of forward elements of forward contracts 0 0 0 0 Change in value of foreign currency basis spreads Gains (losses) on change in value of foreign currency basis spreads, net of tax 0 0 0 0 Reclassification adjustments on change in value of foreign currency basis spreads, net of tax 0 0 0 0 Other comprehensive income, net of tax, change in value of foreign currency basis spreads 0 0 0 0 Share of other comprehensive income of associates and joint ventures accounted for using equity method that will be reclassified to profit or loss, net of tax -6,211,000 -11,440,000 -14,941,000 Total other comprehensive income that will be reclassified to profit or loss, net of tax Total other comprehensive income Total comprehensive income Comprehensive income attributable to Comprehensive income, attributable to owners of parent Comprehensive income, attributable to non-controlling interests 18 of 78 [520000] Statement of cash flows, indirect method Accumulated Current Year 2016-01-01 - 2016-06-30 Accumulated Previous Year 2015-01-01 - 2015-06-30 Statement of cash flows Cash flows from (used in) operating activities Profit (loss) Adjustments to reconcile profit (loss) Discontinued operations 0 0 Adjustments for income tax expense Adjustments for finance costs 0 0 Adjustments for depreciation and amortisation expense Adjustments for impairment loss (reversal of impairment loss) recognized in profit or loss 0 0 Adjustments for provisions Adjustments for unrealised foreign exchange losses (gains) Adjustments for share-based payments Adjustments for fair value losses (gains) -301,464,000 Adjustments for undistributed profits of associates 0 0 Adjustments for losses (gains) on disposal of non-current assets Participation in associates and joint ventures -526,680,000 Adjustments for decrease (increase) in inventories -1,439,570,000 -760,210,000 Adjustments for decrease (increase) in trade accounts receivable Adjustments for decrease (increase) in other operating receivables -1,728,356,000 Adjustments for increase (decrease) in trade accounts payable Adjustments for increase (decrease) in other operating payables -6,263,547,000 -5,423,230,000 Other adjustments for non-cash items 0 0 Other adjustments for which cash effects are investing or financing cash flow 0 Straight-line rent adjustment 0 0 Amortization of lease fees 0 0 Setting property values 0 0 Other adjustments to reconcile profit (loss) Total adjustments to reconcile profit (loss) Net cash flows from (used in) operations Dividends paid 0 0 Dividends received 0 0 Interest paid -3,984,009,000 -3,008,147,000 Interest received -562,419,000 -207,469,000 Income taxes refund (paid) Other inflows (outflows) of cash 0 0 Net cash flows from (used in) operating activities Cash flows from (used in) investing activities Cash flows from losing control of subsidiaries or other businesses 0 0 Cash flows used in obtaining control of subsidiaries or other businesses Other cash receipts from sales of equity or debt instruments of other entities 0 0 Other cash payments to acquire equity or debt instruments of other entities 0 0 Other cash receipts from sales of interests in joint ventures 0 0 Other cash payments to acquire interests in joint ventures 0 0 Proceeds from sales of property, plant and equipment Purchase of property, plant and equipment Proceeds from sales of intangible assets 0 0 Purchase of intangible assets Proceeds from sales of other long-term assets 0 0 Purchase of other long-term assets 0 0 Proceeds from government grants 0 0 Cash advances and loans made to other parties 0 0 Cash receipts from repayment of advances and loans made to other parties 0 0 Cash payments for future contracts, forward contracts, option contracts and swap contracts 0 0 Cash receipts from future contracts, forward contracts, option contracts and swap contracts 0 0 Dividends received 0 0 Interest paid 0 0 Interest received 0 0 Income taxes refund (paid) 0 0 Other inflows (outflows) of cash -156,818,000 Net cash flows from (used in) investing activities -15,122,988,000 -19,737,476,000 19 of 78 Cash flows from (used in) financing activities Proceeds from changes in ownership interests in subsidiaries that do not result in loss of control 0 0 Payments from changes in ownership interests in subsidiaries that do not result in loss of control 0 0 Proceeds from issuing shares 0 0 Proceeds from issuing other equity instruments 0 0 Payments to acquire or redeem entity's shares Payments of other equity instruments 0 0 Proceeds from borrowings Repayments of borrowings Payments of finance lease liabilities Proceeds from government grants 0 0 Dividends paid Interest paid Income taxes refund (paid) 0 0 Other inflows (outflows) of cash Net cash flows from (used in) financing activities -2,376,135,000 -4,271,324,000 Net increase (decrease) in cash and cash equivalents before effect of exchange rate changes -2,174,761,000 Effect of exchange rate changes on cash and cash equivalents Effect of exchange rate changes on cash and cash equivalents Net increase (decrease) in cash and cash equivalents -2,044,514,000 Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period 20 of 78 [610000] Statement of changes in equity - Year Current Components of equity Page 1 to 3 Issued capital Share premium Treasury shares Retained earnings Revaluation surplus Reserve of exchange differences on translation Reserve of cash flow hedges Reserve of gains and losses on hedging instruments that hedge investments in equity instruments Reserve of change in value of time value of options Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 -153,264,000 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 0 0 Total comprehensive income 0 0 0 0 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 -4,723,297,000 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 -353,031,000 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -353,031,000 -3,465,856,000 0 0 0 Equity at end of period 0 -91,847,000 0 0 21 of 78 Components of equity Page 2 to 3 Reserve of change in value of forward elements of forward contracts Reserve of change in value of foreign currency basis spreads Reserve of gains and losses on remeasuring available-for-sale financial assets Reserve of share-based payments Reserve of remeasurements of defined benefit plans Amount recognized in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale Reserve of gains and losses from investments in equity instruments Reserve of change in fair value of financial liability attributable to change in credit risk of liability Reserve for catastrophe Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 0 0 -126,845,000 0 0 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 0 0 0 Total comprehensive income 0 0 0 0 0 0 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 0 0 0 0 0 0 Equity at end of period 0 0 0 -126,845,000 0 0 0 0 22 of 78 Components of equity Page 3 to 3 Reserve for equalisation Reserve of discretionary participation features Other comprehensive income Other reserves Equity attributable to owners of parent Non-controlling interests Equity Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 Other comprehensive income 0 0 -6,211,000 Total comprehensive income 0 0 -6,211,000 Issue of equity 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 -4,723,297,000 -291,259,000 -5,014,556,000 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -6,211,000 -1,995,000,000 -1,536,214,000 Equity at end of period 0 0 23 of 78 [610000] Statement of changes in equity - Year Previous Components of equity Page 1 to 3 Issued capital Share premium Treasury shares Retained earnings Revaluation surplus Reserve of exchange differences on translation Reserve of cash flow hedges Reserve of gains and losses on hedging instruments that hedge investments in equity instruments Reserve of change in value of time value of options Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 -171,351,000 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 -14,613,000 0 0 Total comprehensive income 0 0 0 0 -14,613,000 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 -745,531,000 -203,586,000 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -745,531,000 0 -14,613,000 0 0 Equity at end of period 0 -185,964,000 0 0 24 of 78 Components of equity Page 2 to 3 Reserve of change in value of forward elements of forward contracts Reserve of change in value of foreign currency basis spreads Reserve of gains and losses on remeasuring available-for-sale financial assets Reserve of share-based payments Reserve of remeasurements of defined benefit plans Amount recognised in other comprehensive income and accumulated in equity relating to non-current assets or disposal groups held for sale Reserve of gains and losses from investments in equity instruments Reserve of change in fair value of financial liability attributable to change in credit risk of liability Reserve for catastrophe Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 0 0 0 0 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 0 0 0 0 0 Other comprehensive income 0 0 0 0 0 0 0 0 Total comprehensive income 0 0 0 0 0 0 0 0 Issue of equity 0 0 0 0 0 0 0 0 0 Dividends recognised as distributions to owners 0 0 0 0 0 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 0 0 0 0 0 0 Equity at end of period 0 0 0 0 0 0 0 25 of 78 Components of equity Page 3 to 3 Reserve for equalisation Reserve of discretionary participation features Other comprehensive income Other reserves Equity attributable to owners of parent Non-controlling interests Equity Retrospective application and retrospective restatement Statement of changes in equity Equity at beginning of period 0 0 Changes in equity Comprehensive income Profit (loss) 0 0 0 0 Other comprehensive income 0 0 -11,440,000 Total comprehensive income 0 0 -11,440,000 Issue of equity 0 0 0 0 0 -95,500,000 -95,500,000 Dividends recognised as distributions to owners 0 0 0 0 Increase through other contributions by owners, equity 0 0 0 0 0 0 0 Decrease through other distributions to owners, equity 0 0 0 0 0 0 0 Increase (decrease) through other changes, equity 0 0 0 0 0 Increase (decrease) through treasury share transactions, equity 0 0 0 0 0 0 0 Increase (decrease) through changes in ownership interests in subsidiaries that do not result in loss of control, equity 0 0 0 0 0 0 0 Increase (decrease) through share-based payment transactions, equity 0 0 0 0 0 Amount removed from reserve of cash flow hedges and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of time value of options and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of forward elements of forward contracts and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Amount removed from reserve of change in value of foreign currency basis spreads and included in initial cost or other carrying amount of non-financial asset (liability) or firm commitment for which fair value hedge accounting is applied 0 0 0 0 0 0 0 Total increase (decrease) in equity 0 0 -11,440,000 Equity at end of period 0 0 26 of 78 [700000] Informative data about the Statement of financial position Close Current Quarter 2016-06-30 Close Previous Exercise 2015-12-31 Informative data of the Statement of Financial Position Capital stock (nominal) Restatement of capital stock Plan assets for pensions and seniority premiums Number of executives 79 77 Number of employees Number of workers 0 0 Outstanding shares Repurchased shares Restricted cash 0 0 Guaranteed debt of associated companies 0 0 27 of 78 [700002] Informative data about the Income statement Accumulated Current Year 2016-01-01 - 2016-06-30 Accumulated Previous Year 2015-01-01 - 2015-06-30 Quarter Current Year 2016-04-01 - 2016-06-30 Quarter Previous Year 2015-04-01 - 2015-06-30 Informative data of the Income Statement Operating depreciation and amortization 28 of 78 [700003] Informative data - Income statement for 12 months Current Year 2015-07-01 - 2016-06-30 Previous Year 2014-07-01 - 2015-06-30 Informative data - Income Statement for 12 months Revenue Profit (loss) from operating activities Profit (loss) Profit (loss), attributable to owners of parent Operating depreciation and amortization 29 of 78 [800001] Breakdown of credits Credit Type / Institution Foreign institution (Yes/No) Contract signin date Expiration date Interest rate Denomination Domestic currency Foreign currency Time interval Time Interval Current year Until 1 year Until 2 years Until 3 years Until 4 years Until 5 yeras or more Current year Until 1 year Until 2 years Until 3 years Until 4 years Until 5 years or more Banking Foreign trade (banking ) TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Banks – secured TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Commercial Banks BANCO MERCANTIL DEL NORTE, S.A.1 NO 2015-05-15 2022-04-30 TIIE+1.30 HSBC 2 NO 2011-03-28 2018-03-30 TIIE+117.5 AF BANREGIO, S.A. DE C.V. 3 NO 2012-10-04 2017-10-02 TIIE+2.50 HSBC 4 NO 2013-05-29 2019-05-29 TIIE+1.70 HSBC 5 NO 2014-07-04 2019-07-04 TIIE+1.40 BANCO SANTANDER 6 NO 2015-03-12 2021-05-11 TIIE+1.30 BANCO SANTANDER 7 NO 2015-01-08 2019-09-10 TIIE+1.40 HSBC 8 NO 2016-03-08 2023-03-08 SCOTIABANK 9 NO 2016-03-08 2023-03-08 7 TOTAL NO 0 0 0 0 0 0 Other banks TOTAL NO 0 0 0 0 0 0 0 0 0 0 0 0 Total banks TOTAL NO 0 0 0 0 0 0 Stock market (abstract Listed on stock Exchange – unsecured SENIOR NOTES 1 YES 2007-05-09 2037-05-11 NOTES 1 NO 2010-10-14 2020-10-01 SENIOR NOTES 2 YES 2013-05-14 2043-05-14 NOTES 2 NO 2014-04-07 2021-04-01 TIIE+0.35 NOTES 3 NO 2015-05-11 2022-05-02 TIIE+0.35 SENIOR NOTES 3 YES 2008-05-06 2018-05-15 SENIOR NOTES 4 YES 2005-03-18 2025-03-18 SENIOR NOTES 5 YES 2002-03-11 2032-03-11 SENIOR NOTES 6 YES 2009-11-23 2040-01-15 SENIOR NOTES 7 YES 2014-05-13 2045-05-13 5 SENIOR NOTES 8 YES 2015-11-24 2026-01-30 SENIOR NOTES 9 YES 2015-11-24 2046-01-31 TOTAL NO 0 0 0 0 0 0 0 0 0 Listed on stock exchange – secured TOTAL 0 0 0 0 0 0 0 0 0 0 0 0 Private placements – unsecured TOTAL 0 0 0 0 0 0 0 0 0 0 0 0 Private placements – secured TOTAL 0 0 0 0 0 0 0 0 0 0 0 0 Total listed on stock exchanges and prívate placements TOTAL NO 0 0 0 0 0 0 0 0 0 30 of 78 Other current and non-current liabilities with cost Other currents and non-current liabilities with cost GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 1 NO 2012-08-08 2020-07-01 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 1 NO 2014-07-01 2019-08-01 ALD AUTOMOTIVE, S.A. DE C.V. 1 NO 2013-12-01 2016-04-01 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 2 NO 2014-11-01 2017-11-01 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 2 NO 2012-08-01 2021-07-01 INTELSAT GLOBAL SALES 1 YES 2012-10-01 2027-09-01 GE CAPITAL CFE MÉXICO, S. DE R.L. DE C.V. 3 NO 2013-05-29 2017-07-01 CISCO SYSTEMS CAPITAL CORPORATION 1 YES 2012-10-10 2016-08-27 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 3 NO 2014-11-01 2022-11-01 GRUPO DE TELECOMUNICACIONES DE ALTA CAPACIDAD 4 NO 2014-11-01 2022-01-01 CVQ 1 NO 2016-03-01 2020-03-04 TOTAL NO Total other current and non-current liabilities with cost TOTAL NO Suppliers Suppliers PROVEEDORES 1 NO 2016-07-01 2017-06-30 DERECHOS DE TRANSMISION 1 NO 2012-05-07 2028-06-27 TOTAL NO 0 0 Total suppliers TOTAL NO 0 0 Other current and non-current liabilities Other current and non-current liabilities FINANCIAL INSTRUMENT DERIVATIVES NO 2014-04-01 2021-04-01 TOTAL NO 0 0 0 0 0 0 0 0 0 0 Total other current and non-current liabilities TOTAL NO 0 0 0 0 0 0 0 0 0 0 Total credits TOTAL NO 31 of 78 [800003] Annex - Monetary foreign currency position Currencies Dollars Dollar equivalent in pesos Other currencies equivalent in dollars Other currencies equivalent in pesos Total pesos Foreign currency position Monetary assets Current monetary assets Non-current monetary assets 0 0 Total monetary assets Liabilities position Current liabilities Non-current liabilities Total liabilities Net monetary assets (liabilities) -2,607,877,000 -46,311,705,000 -46,262,477,000 32 of 78 [800005] Annex - Distribution of income by product Income type National income Export income Income of subsidiaries abroad Total income CONTENT: CONTENT: 0 0 0 0 TELEVISA CONTENT – ADVERTISING CONTENT – NETWORK SUSCRIPTION REVENUE 0 CONTENT – LICENSING AND SYNDICATION 0 SKY (INCLUDES LEASING OF SET-TOP EQUIPMENT): SKY (INCLUDE LEASING OF SET-TOP EQUIPMENT): 0 0 0 0 SKY, VETV, BLUE TO GO SKY – DTH BROADCAST SATELLITE TV 0 SKY – PAY PER VIEW 0 0 SKY - ADVERTISING 0 0 CABLE (INCLUDE LEASING OF SET-TOP EQUIPMENT): CABLE (INCLUDE LEASING OF SET-TOP EQUIPMENT): 0 0 0 0 CABLEVISIÓN, CABLEMÁS, TVI, CABLECOM, IZZI, TELECABLE CABLE – DIGITAL TV SERVICE 0 0 CABLE – BROADBAND SERVICES 0 0 CABLE - SERVICE INSTALLATION 0 0 CABLE – PAY PER VIEW 0 0 CABLE - ADVERTISING 0 0 CABLE – TELEPHONY 0 0 CABLE – OTHER INCOME 0 0 BESTEL, METRORED CABLE – TELECOMMUNICATIONS 0 OTHER BUSINESSES: OTHER BUSINESSES: 0 0 0 0 TV Y NOVELAS, MEN´S HEALTH, VANIDADES, COSMOPOLITAN, NATIONAL GEOGRAPHIC, MUY INTERESANTE, AUTOMOVIL PANAMERICANO, TÚ, SKY VIEW, COCINA FÁCIL, GENTE, PAPARAZZI, BILINKEN, PARA TI, CONDORITO PUBLISHING – MAGAZINE CIRCULATION 0 PUBLISHING – ADVERTISING 0 PUBLISHING - OTHER INCOME 0 0 VIDEOCINE, PANTELION DISTRIBUTION, RENTALS AND SALE MOVIE RIGHTS CLUB DE FÚTBOL AMÉRICA, ESTADIO AZTECA SPECIAL EVENTS AND SHOW PROMOTION 0 PLAY CITY, MULTIJUEGOS GAMING 0 0 TELEVISA RADIO RADIO - ADVERTISING 0 0 HOLA MÉXICO, ENTREPRENEUR, MINIREVISTA MINA, MONSTER HIGH, GLAMOUR, SELECCIONES, MAGALY TV, VOGUE, 15 MINUTOS, AXXIS, EL CUERPO HUMANO, ALMANAQUE ESCUELA PARA TODOS PUBLISHING DISTRIBUTION 0 INTERSEGMENT ELIMINATIONS INTERSEGMENT ELIMINATIONS -1,218,775,000 0 -9,388,000 -1,228,163,000 TOTAL 33 of 78 [800007] Annex - Financial derivate instruments Management discussion about the policy uses of financial derivate instruments, explaining if these policies are allowed just for coverage or for other uses like trading EXHIBIT 1 TO THE ELECTRONIC FORM TITLED “PREPARATION, FILING, DELIVERY AND DISCLOSURE OF QUARTERLY ECONOMIC, ACCOUNTING AND ADMINISTRATIVE INFORMATION BY ISSUERS” III. QUALITATIVE AND QUANTITATIVE INFORMATION i.Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. The discussion must include a general description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. If applicable, provide information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. Management’s discussion of the policies concerning the use of financial derivative instruments, and explanation as to whether such policies permit the use of said instruments solely for hedging or also for trading or other purposes. In accordance with the policies and procedures implemented by the Vice President of Finance and Risk and the Vice President and Corporate Controller, along with the Vice President of Internal Audit, the Company has entered into certain financial derivative transactions for hedging purposes in both the Mexican and international markets so as to manage its exposure to the market risks associated with the changes in interest and foreign exchange rates and inflation. In addition, the Company’s Investments Committee has established guidelines for the investment in structured notes or deposits associated with other derivatives, which by their nature may be considered as derivative transactions for trading purposes. It should be noted that in the second quarter of 2016, no such financial derivatives were outstanding. Pursuant to the provisions of International Financial Reporting Standards Board, certain financial derivative transactions originally intended to serve as a hedge and in effect until June 30th, 2016, are not within the scope of hedge accounting as specified in such Standards and, consequently, are recognized in the accounting based on the provisions included in the aforementioned Standards. General description of the objectives sought in the execution of financial derivative transactions; the relevant instruments; the hedging or trading strategies implemented in connection therewith; the relevant trading markets; the eligible counterparties; the policies for the appointment of calculation or valuation agents; the principal terms and conditions of the relevant contracts; the policies as to margins, collateral and lines of credit; the authorization process and levels of authorization required by type of transaction (e.g., full hedging, partial hedging, speculation), stating whether the transactions were previously approved by the committee(s) responsible for the development of corporate and auditing practices; the internal control procedures applicable to the management of the market and liquidity risks associated with the positions; and the existence of an independent third party responsible for the review of such procedures and, as the case may be, the observations raised or deficiencies identified by such third party. The Company’s principal objective when entering into financial derivative transactions is to mitigate the effects of unforeseen changes in interest and foreign exchange rates and inflation, so as to reduce the volatility in its results and cash flows as a result of such changes. 34 of 78 The Company monitors its exposure to the interest rate risk by: (i) assessing the difference between the interest rates applicable to its debt and temporary investments, and the prevailing market rates for similar instruments; (ii) reviewing its cash flow requirements and financial ratios (interest coverage); (iii) assessing the actual and budgeted-for trends in the principal markets; and (iv) assessing the prevailing industry practices and other similar companies. This approach enables the Company to determine the optimum mix between fixed- and variable-rate interest for its debt. Foreign exchange risk is monitored by assessing the Company’s monetary position in U.S. dollars and its budgeted cash flow requirements for investments anticipated to be denominated in U.S. dollars and the service of its U.S. dollar-denominated debt. Financial derivative transactions are reported from time to time to the Audit and Corporate Practices Committee. The Company has entered into master derivatives agreements with both domestic and foreign financial institutions, that are internationally recognized institutions with which the Company, from time to time, has entered into financial transactions involving corporate and investment banking, as well as treasury services. The form agreement used in connection with financial derivatives transactions with foreign financial institutions is the Master Agreement published by the International Swaps and Derivatives Association, Inc. (“ISDA”) and with local institutions is the Master Agreement published by ISDA and in some instances, using the form agreement ISDAmex. In both cases, the main terms and conditions are standard for these types of transactions and include mechanisms for the appointment of calculation or valuation agents. In addition, the Company enters into standard guaranty agreements that set forth the margins, collateral and lines of credit applicable in each instance. These agreements establish the credit limits granted by the financial institutions with whom the Company enters into master financial derivative agreements, which specify the margin implications in the case of potential negative changes in the market value of its open financial derivative positions. Pursuant to the agreements entered into by the Company, financial institutions are entitled to make margin calls if certain thresholds are exceeded. In the event of a change in the credit rating issued to the Company by a recognized credit rating agency, the credit limit granted by each counterparty would be modified. As of the date hereof, the Company has never experienced a margin call with respect to its financial derivative transactions. In compliance with its risk management objectives and hedging strategies, the Company generally utilizes the following financial derivative transactions: 1. Cross-currency interest rate swaps (i.e., coupon swaps); 2. Interest rate and inflation-indexed swaps; 3. Cross-currency principal and interest rate swaps; 4. Swaptions; 5. Forward exchange rate contracts; 6. FX options; 7. Interest Rate Caps and Floors contracts; 8. Fixed-price contracts for the acquisition of government securities (i.e., Treasury locks); and 9. Credit Default Swaps. The strategies for the acquisition of financial derivatives transactions are approved by the Risk Management Committee in accordance with the Policies and Objectives for the Use of Financial Derivatives. 35 of 78 During the quarter from April to June 2016, there were no defaults or margin calls under the aforementioned financial derivative transactions. The Company monitors on a weekly basis the flows generated by the fair market value of and the potential for margin calls under its open financial derivative transactions. The calculation or valuation agent designated in the relevant Master Agreement, which is always the counterparty, issues monthly reports as to the fair market value of the Company’s open positions. The Risk Management area is responsible for measuring, at least once a month, the Company’s exposure to the financial market risks associated with its financings and investments, and for submitting a report with respect to the Company’s risk position and the valuation of its financial derivatives to the Finance Committee on a monthly basis, and to the Risk Management Committee on a quarterly basis. The Company monitors the credit rating assigned to its counterparties in its outstanding financial derivative transactions on a regular basis. The office of the Comptroller is responsible for the validation of the Company’s accounting records as related to its financial derivative transactions, based upon the confirmations received from the relevant financial intermediaries, and for obtaining from such intermediaries, on a monthly basis, confirmations or account statements supporting the market valuation of its open financial derivative positions. As a part of the yearly audit on the Company, the aforementioned procedures are reviewed by the Company’s external auditors. As of the date hereof, the Company’s auditors have not raised any observation or identified any deficiency therein. Information concerning the composition of the overall risk management committee, its operating rules, and the existence of an overall risk management manual. The Company has a Risk Management Committee, which is responsible for monitoring the Company’s risk management activities and approving the hedging strategies used to mitigate the financial market risks to which the Company is exposed. The assessment and hedging of the financial market risks are subject to the policies and procedures applicable to the Company’s Risk Management Committee, the Finance and Risk Management areas and the Comptroller that form the Risk Management Manual of the Company. In general terms, the Risk Management Committee is comprised of members of the Corporate Management, Corporate Comptroller, Tax Control and Advice, Information to the Stock Exchange, Finance and Risk, Legal, Administration and Finance, Financial Planning and Corporate Finance areas. General description about valuation techniques, standing out the instruments valuated at cost or fair value, just like methods and valuation techniques ii.General description of the valuation methods, indicating whether the instruments are valued at cost or at their fair value pursuant to the applicable accounting principles, the relevant reference valuation methods and techniques, and the events taken into consideration. Describe the policies for and frequency of the valuation, as well as the actions taken in light of the values obtained therefrom. Clarify whether the valuation is performed by an independent third party, and indicate if such third party is the structurer, seller or counterparty of the financial instrument. As with respect to financial derivative transactions for hedging purposes, explain the method used to determine the effectiveness thereof and indicate the level of coverage provided thereby. The Company values its financial derivative instruments based upon the standard models and calculators provided by recognized market makers. In addition, the Company uses the relevant market variables available from online sources. The financial derivative instruments are valued at a reasonable value pursuant to the applicable accounting provisions. 36 of 78 In the majority of cases, the valuation at a reasonable value is carried out on a monthly basis based on valuations of the counterparties and the verification of such reasonable value with internal valuations prepared by the Risk Management area of the Company. Accounting wise, the valuation of the counterparty is registered. The Company performs its valuations without the participation of any independent third party. The method used by the Company to determine the effectiveness of an instrument depends on the hedging strategy and on whether the relevant transaction is intended as a fair-value hedge or a cash-flow hedge. The Company’s methods take into consideration the prospective cash flows generated by or the changes in the fair value of the financial derivative, and the cash flows generated by or the changes in the fair value of the underlying position that it seeks to hedge to determine, in each case, the hedging ratio. Management discussion about intern and extern sources of liquidity that could be used for attending requirements related to financial derivate instruments iii.Management’s discussion of the internal and external sources of liquidity that could be used to satisfy the Company’s requirements in connection with its financial derivatives. As of the date hereof, the Company’s management has not discussed internal and external sources of liquidity so as to satisfy its requirements in connection with its financial derivatives since, based upon the aggregate amount of the Company’s financial derivative transactions, management is of the opinion that the Company’s significant positions of cash, cash equivalents and temporary investments, and the substantial cash flows generated by the Company, would enable the Company to respond adequately to any such requirements. Changes and management explanation in principal risk exposures identified, as contingencies and events known by the administration that could affect future reports iv.Explanation as to any change in the issuer’s exposure to the principal risks identified thereby and in their management, and any contingency or event known to or anticipated by the issuer’s management, which could affect any future report. Description of any circumstance or event, such as any change in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Issuer to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the issuer’s results or cash flows. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. Changes in the Company’s exposure to the principal risks identified thereby and in their management, and contingencies or events known to or anticipated by the Company’s management, which could affect any future report. 37 of 78 Since a significant portion of the Company’s debt and costs are denominated in U.S. dollars, while its revenues are primarily denominated in Mexican pesos, depreciation in the value of the Mexican peso against the U.S. dollar and any future depreciation could have a negative effect on the Company’s results due to exchange rate losses. However, the significant amount of U.S. dollars in the Company’s treasury, and the hedging strategies adopted by the Company in recent years, have enabled it to avoid significant foreign exchange losses. Circumstances or events, such as changes in the value of the underlying assets or reference variables, resulting in a financial derivative being used other than as originally intended, or substantially altering its structure, or resulting in the partial or total loss of the hedge, thereby forcing the Company to assume new obligations, commitments or changes in its cash flows in a manner that affects its liquidity (e.g., margin calls). Description of the impact of such financial derivative transactions on the Company’s results or cash flows. As of the date hereof, no circumstance or event of a financial derivative transaction, resulted in a partial or total loss of the relevant hedge requiring that the Company assume new obligations, commitments or variations in its cash flow such that its liquidity is affected. Description and number of financial derivatives maturing during the quarter, any closed positions and, if applicable, number and amount of margin calls experienced during the quarter. Disclosure as to any default under the relevant contracts. During the relevant quarter, no financial derivatives matured nor any position was closed. Likewise there were no defaults or margin calls under financial derivative transactions. Quantitative information for disclosure v.Quantitative Information. Attached hereto as Table 1 is a summary of the financial derivative instruments purchased by Televisa and Televisión Internacional, S.A. de C.V., whose aggregate fair value represents or could represent one of the reference percentages set forth in Section III (v) of the Official Communication. IV. SENSITIVITY ANALYSIS Considering that the Company has entered into financial derivative transactions for hedging purposes, and given the low amount of the financial derivative instruments that proved ineffective as a hedge, the Company has determined that such transactions are not material and, accordingly, the sensitivity analysis referred to in Section IV of the Official Communication is not applicable. In those cases where the derivative instruments of the Company are for hedging purposes, for a material amount and where the effectiveness measures were sufficient, the measures are justified when the standard deviation of the changes in cash flow as a result of changes in the variables of exchange rate and interest rates of the derivative instruments used jointly with the underlying position is lower than the standard deviation of the changes in cash flow of the underlying position valued in pesos and the effective measures are defined by the correlation coefficient between both positions for the effective measures to be sufficient. 38 of 78 TABLE 1 GRUPO TELEVISA, S.A.B.
